Citation Nr: 1409673	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatic fever, to include on a direct basis or as secondary to a service-connected disability.  

2.  Entitlement to service connection for a valvular heart disorder, to include on a direct basis or as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Service connection is in effect for pulmonary tuberculosis (PTB), moderately advanced, inactive, currently rated as 10 percent disabling, and for erythema nodosum of the lower extremities, also rated as 10 percent disabling.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

It is the Veteran's primary contention that rheumatic fever and/or valvular heart disease developed as secondary to service-connected PTB or erythema nodosum of the lower extremities.  

Review of the records shows that neither of these conditions was shown during service.  The Veteran was treated, however, for PTB and for erythema nodosum of the lower extremities, and as noted above, service connection has been established for these conditions.  She submitted a medical article obtained from the internet wherein it was noted that rheumatic fever was sometime linked with erythema nodosum.  

Post service medical records show that the Veteran has complained of chest pain since 2001 at which time a two year history of such was noted.  The record includes numerous cardiovascular test reports, to include stress tests in 2001, which were essentially normal.  

In 2004, the Veteran reported that she had been told that she had rheumatic fever.  This diagnosis, however, is not corroborated in the records, to include at the recent fee basis exam conducted for VA in June 2012, which did not find the disorder to be demonstrated at that time or at any time in the clinical records.  The record includes 2008 VA echocardiogram which showed normal left ventricular diastolic function but mild mitral regurgitation, pulmonic regurgitation, and tricuspid regurgitation with right ventricular systolic pressure.  

The Board notes that the June 2012 report, while acknowledging that the Veteran had been shown to be diagnosed with a valvular heart condition in 2008, found that such was not secondary to rheumatic fever.  The report also noted that current testing showed normal heart function as "[t]here are absolutely no findings in the record consistent with the claimant having a heart disease any more significant than that common in the general population."  The fee basis examiner did not address whether any cardiovascular symptoms present were secondary to the service-connected PTB or erythema nodosum of the lower extremities.  This was the primary question for which a medical opinion was necessary.  Thus, the July 2012 examination report is inadequate to address the medical questions raised as to this case.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for a cardiovascular disorder/rheumatic fever/valvular heart disorder.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current cardiovascular disease found, to include all rheumatic fever residuals and/or valvular heart disease.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any cardiovascular disability found, to include rheumatic fever residuals and/or a valvular heart disorder, had their clinical onset during the Veteran's active duty or are otherwise related thereto.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed  cardiovascular disorder, to include rheumatic fever residuals and/or a valvular heart disorder, was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected moderately advanced, inactive, PTB, or erythema nodosum of the lower extremities.  

The examiner should provide a complete rationale for any opinion given.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.  

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) and be given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

